DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               M.M., the father,
                                 Appellant,

                                      v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM,
                         Appellees.

                      Nos. 4D20-100 and 4D20-101

                                [May 29, 2020]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Alberto Ribas, Jr., Judge; L.T. Case Nos.
18-420 DP and 18-1263 CJ-DP.

   Lori D. Shelby, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, of Office of the Attorney General Children’s
Legal Services, Fort Lauderdale, for appellee Department of Children and
Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha
Costas Valley, Senior Attorney, of Florida Statewide Guardian ad Litem
Office, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.